DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 duplicates limitations of parent claim 1 in 2nd and 3rd paragraphs.
Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“control unit (5) …”  in claims 15 and 16. 
 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations)to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint The specification does not identify the specific structures that perform the functions in the claims:
Regarding claims 15 and 16, which recites: “control unit (5) …”, lacks corresponding structure, material or acts described in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations in claims 15-16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, as explained in previous 112(a) rejections. Therefore, claims 15 and 16 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

s 1-16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 3 and 8 recite "at least one of the areas (A1-An)". It is not clear "at least one of the areas (A1-An)" refers to. For examination purpose, "at least one of the areas (A1-An)" will be construed as "at least one of the first area and the at least one further area". 

Claims 3, 8, 12 and 13 recite "a first area (A1)" and "at least one further area (A2, An)". The relationships between "a first area (A1)" and "at least one further area (A2, An)" in claim 3, 8, 12 and 13 and "a first area (A1)" and "at least one further area (A2, An)" in claim 1 are not clear. For examination purpose, "a first area (A1)" and "at least one further area (A2, An)" in claims 3, 8, 12 and 13 will be construed as "the first area (A1)" and "the at least one further area (A2, An)".

Claim 4 recites “a first area (A1)”. The relationships between “a first area (A1)” in claim 4 and “a first area (A1)” in claim 1 is not clear. For examination purpose, "a first area (A1) in claim 4 will be construed as "the first area (A1)". 

Claims 4 and 10 recites “the specific area (SA, SAm)” in 2nd paragraph lack of antecedent. For examination purpose, will be construed as "the specific area (SA).

Claims 5 and 11 recites “a first area (A1)”. The relationships between “a first area (A1)” in claims 5 and 11 and “a first area (A1)” in claim 1 is not clear. For examination purpose, "a first area (A1)” in claims 5 and 11 will be construed as "the first area (A1)".

Claim 6 recites “a first area”. The relationships between “a first area” in claim 5 and “a first area (A1)” in claim 1 is not clear. For examination purpose, "a first area” in claim 6 will be construed as "the first area (A1)".

Claims 7-9 recite “local criterion” in multiple places. It is not clear what “local criterion” means.  For examination purpose, "local criterion” in claims 7-9 will be construed as “location criterion”.

Claim 10 recites “an area behind the at least one further area (A2, An)”. It is not clear where an area behind the further area (A2, An) is located relative to the further area (A2, An). For examination purpose, “an area behind the at least one further area (A2, An)” will be construed as "an area located downstream relative to the at least one further area (A2, An) in the transport direction of the process gas stream”.

Claim 11 recites “in either case”. It is not clear what "in either case" refers to. For examination purpose, "in either case" will be construed as deleted.



Claim 14 recites "the area (A1)". It is not clear what "the area (A1)" refers to. For examination purpose, will be construed as "the first area (A1)".

Regarding claims 2 and 15-16, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin US 20180178284 A1 in view of Zhang CN106623928A.

Regarding claim 1, Martin teaches a method for additively manufacturing at least one three-dimensional object (2) by means of successive layer wise selective irradiation and consolidation of layers of build material (3) applied in a build plane (BP) of an 
a process gas stream with fume particles generated during selective irradiation and consolidation of respective layers of build material (3) streams across the build plane (BP), whereby the process gas stream is adapted to transport respective fume particles from a layer of build material (3) which are generated during selective irradiation and consolidation of the respective layer of build material (3) (Figs. 2 & 3 [0033] [0035]-[0040] gas flow 76 carries away fume generated during sintering process); wherein
for at least one layer of build material (3) which comprises a first area (A1) which is to be irradiated and consolidated and at least one further area (A2, An) which is to be irradiated and consolidated (Figs. 6-8 [0048]-[0050] zone 94 and zone 96, 82 area and 100 area),
it is determined that the process gas stream being chargeable or charged with fume particles generatable or generated during irradiation and consolidation of at least one of the first area and the at least one further area which are to be irradiated and consolidated fulfils a pre-definable or predefined scheduling criterion (Figs. 6-8 [0041] [0046] plume map determined and used for beam-plume avoidance, [0048]-[0050] zone 94 and zone 96, 82 area and 100 area, the beam-plume avoidance criterion); wherein
the start time for starting irradiating and consolidating of the first area (A1) and/or the start time for starting irradiating and consolidating the at least one further area (A2, An) is determined on the basis of the determination that the process gas stream has 
Martin does not explicitly teach the gas stream being capable of being charged with fume particles.
Zhang teaches the gas stream being capable of being charged with fume particles ([0011] the plasma fume).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin to incorporate the teachings of Zhang because they all directed to removing selectively energy beam irradiation layer byproduct. Gas stream being capable of being charged with fume particles will help entrain the fume particles as byproduct together the gas stream.
Martin teaches:

    PNG
    media_image1.png
    535
    512
    media_image1.png
    Greyscale

[0018] …, FIG. 1 illustrates schematically an additive manufacturing machine 10 suitable for carrying out an additive manufacturing method. Basic components of the machine 10 include a table 12, a powder supply 14, a recoater 16, an overflow , a build platform 20 surrounded by a build chamber 22, and at least one beam generator 24, all surrounded by a housing 26…. 
[0022] …. When the build platform 20 is lowered into the build chamber 22 during a build process, the build chamber 22 and the build platform 20 collectively surround and support a mass of powder 44 along with any components being built. This mass of powder is generally referred to as a "powder bed",… 
[0024] The apparatus 10 incorporates at least one beam generator 24 operable to generate an energy beam and direct it as desired. As will be explained in more detail below, multiple beam generators 24 may be provided and used simultaneously in order to increase this production speed of the apparatus 10. In the illustrated example, two beam generators 24 are shown. 
[0025] Each beam generator 24 includes a directed energy source 48 and a beam steering apparatus 50. The directed energy source 48 may comprise any device operable to generate a beam of suitable power and other operating characteristics to melt and fuse the powder 44 during the build process, described in more detail below. For example, the directed energy source 48 may be a laser…. 
[0027] …, one of the beam generators 24 is operable to generate a first build beam 54, and the other of the beam generators 24 is operable to generate a second build beam 56. 
[0028] …. The build platform 20 is lowered below the work surface 28 by a selected layer increment…. 
[0029] One or more of the beam generators 24 are used to melt a two dimensional cross-section or layer of the workpiece 25 being built. Within the beam the beam steering apparatus 50 is used to steer a focal spot of the build beam over the exposed powder surface in an appropriate pattern. A small portion of exposed layer of the powder 44 surrounding the focal spot, referred to herein as a "melt pool" is heated by the build beam to a temperature allowing it to sinter or melt, flow, and consolidate…. 
[0030] The build platform 20 is moved vertically downward by the layer increment, and another layer of powder 44 is applied in a similar thickness. The beam generators 24 again emit build beams 54, 56 and the beam steering apparatus 50 is used to steer the focal spots of the build beams 54, 56 over the exposed powder surface in an appropriate pattern. The exposed layer of the powder 44 is heated by the build beams 54, 56 to a temperature allowing it to fuse as described above, and consolidate both within the top layer and with the lower, previously-solidified layer. 
[0031] This cycle of moving the build platform 20, applying powder 44, and then directed energy fusing the powder 44 is repeated until the entire workpiece 25 is complete.

    PNG
    media_image2.png
    568
    585
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    485
    538
    media_image3.png
    Greyscale

the machine 10 may be coupled to a gas flow apparatus 62, seen in FIG. 2. The exemplary gas flow apparatus 62 includes, in serial fluid flow communication, a variable-speed fan 64, a filter 66, an inlet duct 68 communicating with the housing 26, and a return duct 70 communicating with the housing 26…. 
[0035] … As an alternative to recirculation, the gas flow apparatus 62 could operate in a total loss mode; for example instead of the gas flowing through the return duct 70 and back to the fan 64, it could simply be vented to atmosphere after passing over the build chamber 22…. 
[0036] The inlet duct 68 is positioned near the bottom of the housing 26. During operation it provides a stream or flow of gas (see arrow 76)…. As shown in FIG. 3, the edge of the build chamber 22 closest to the inlet duct 68 is referred to as a "leading edge" 78, and the opposite parallel edge is referred to as a "trailing edge" 80…. 
[0037] The gas flow 76 has two functions. First, it is used to effect heat transfer and carry heat away from the surface of the uppermost built layer within the build chamber 22. Second, during the build process, some of the powder 44 is vaporized. This vapor can cool and condense on the surface of the workpiece 25, in turn causing an undesirable surface roughness or "recast" layer. Part of the gas flow 76 is used to carry away the vapors and/or condensate. 
[0038] In operation, the interaction of the build beams 54, 56 with the powder 44 causes heating and vaporization of the powder 44. As shown in FIG. 4, this generates first and second "plumes" 82, 84 respectively which originate in the vicinity of the melt pools 58, 60 and travel downstream, entrained in the gas flow 76. In the immediate 
[0039] It will be understood that, so long as one of the build beams 54, 56 contacts the powder 44 at a location upstream of the other build beam 54, 56 relative to gas flow 76, there is a potential for an intersection of one of the build beams 54, 56 with one of the plume 82, 84. It will further be understood that the build beams 54, 56 described above typically can be scanned or positioned across the build surface 45 faster than the plumes 82, 84 travel, thus creating the potential for the build beam 54, 56 to intersect its own plume 82, 84. 
[0040] When one of the build beams 54, 56 intersects a plume 82, 84, the presence of the condensate can have numerous detrimental effects, for example blockage of the build beam 54, 56 and/or reduced beam intensity. These effects can be inconsistent because the condensate is scintillating. Accordingly, it is desirable to conduct the build process in such a manner that neither of the build beams 54, 56 passes through either of the plumes 82, 84. Several techniques for avoiding these intersections are described below.

    PNG
    media_image4.png
    408
    552
    media_image4.png
    Greyscale

[0048] For example, one possible method involves controlling the operation of the beam generators 24 so that the build beams 54, 56 do not interact with the plumes 82, 84 by dividing the build surface 45 into virtual zones. Referring to FIG. 6, the build surface 45 is virtually divided into first and second zones 94, 96 by a virtual boundary 98 extending parallel to the direction of the gas flow 76 (i.e. parallel to the Y-direction). In operation, the build beam 54 is limited to operation within the first zone 94 and the build beam 56 is limited to operation within the second zone 96. Using this method, it can be seen that the plume 82 from the first build beam 54 would inherently remain clear of the second build beam 56 and the plume 84 from the second build beam 56 would remain clear of the first build beam 54. Furthermore, each build beam 54, 56 would remain clear of its respective plume 82, 84 so long as the build beam 54, 56 consistently scans in the upstream direction relative to the gas flow 76. 

    PNG
    media_image5.png
    404
    514
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    448
    547
    media_image6.png
    Greyscale

[0049] …. Referring to FIG. 7, build beam 54 is shown generating plume 82 and build beam 56 is shown traversing an intended path 100 which would intersect the plume 82. …, the build beam 56 would be momentarily shut off at the point of predicted intersection with the plume 82, and then restarted to continue following the intended path 100 on the opposite side of the plume 82… The remaining portion of the path 100 may then be fused at a subsequent time after the plume 82 has moved away.
build beam 54 is shown generating a plume 82 and build beam 56 is shown traversing an intended path 100 which would intersect the plume 82. …, the build beam 54 would be momentarily shut off at a time prior to the predicted intersection, thus creating a gap 102 in the plume 82. The timing and duration of the shut off is chosen such that the plume gap will allow the build beam 56 to traverse the intended path without interruption or encountering the plume 82.
[0041] …, it is desirable to quantify the behavior of the plumes 82, 84. In particular, it is desirable to create a "plume map" describing the location and dimensions of each plume 82, 84 in 3-D space for any given time, and the propagation of the plumes 82, 84 over time. This process may also be described as determining the trajectory of the plumes 82, 84. Several methods will be described for characterizing the plumes 82, 84….
[0046] …, the plume map would be used to implement changes in the build parameters using one or more of the beam-plume avoidance methods described below….
Zhang teaches:

    PNG
    media_image7.png
    623
    884
    media_image7.png
    Greyscale

[0011] …. The particular device of the present invention is such that the airflow forms a stable lamination (as shown in Fig. 4) and effectively blows the black smoke and the metal vapor plasma generated when the laser sintered powder is blown so as to enhance the energy of about 10% to about 15% Utilization.

Regarding claim 2, Martin further teaches the scheduling criterion is a time criterion ([0049] [0050] at a subsequent time, timing and duration of the shut off).

Regarding claim 3, Martin further teaches , the time the process gas stream being chargeable or charged with fume particles generatable or generated during selective irradiation and consolidation of at least one of the first area and the at least one further area which are to be irradiated and consolidated takes to fulfil the time criterion is determined; wherein the start time for starting irradiating and consolidating of the first area (A1) and/or the start time for starting irradiating and consolidating the at least one further area (A2, An) is determined on basis of the determination that the process gas stream has fulfilled the time criterion ([0049] [0050] at a subsequent time, timing and duration of the shut off).

Regarding claim 4, Martin further teaches the time criterion is or refers to the time the process gas stream being generated during irradiation and consolidation of the first area (A1) takes to transport the fume particles to a specific area (SA) in a process chamber (8) comprising the build plane (BP), particularly the specific area (SA) in the build plane (BP), whereby the time criterion is fulfilled when the process gas stream has transported the fume particles to the specific area (SA) in the process chamber (8) comprising the build plane (BP), particularly the specific area (SA) in the build plane 

Regarding claim 5, Martin further teaches the time criterion is or refers to the time the process gas stream takes to transport the fume particles generated during irradiation and consolidation of the first area (A1) across the at least one further area (A2, An), whereby the time criterion is fulfilled when the process gas stream has transported the fume particles generated during selective irradiation and consolidation of the first area (Al) across the at least one further area (A2, An) ([0049] [0050] at a subsequent time or timing and duration of the shut off until the plume reaches area beyond 100 area).

Regarding claim 7, Martin further teaches the scheduling criterion is a location criterion (Figs. 6-8 [0048]-[0050] zone 94 and zone 96, 82 area and 100 area).

Regarding claim 8, Martin further teaches it is determined that the process gas stream being chargeable or charged with fume particles generatable or generated during selective irradiation and consolidation of at least one of the first area and the at least one further area which are to be irradiated and consolidated has fulfilled the location criterion; wherein the start time for starting irradiating and consolidating of the first area (A1) and/or the start time for starting irradiating and consolidating the at least one further area (A2, An) is determined on basis of the determination that the process 

Regarding claim 9, Martin further teaches the location criterion is or refers to a specific area (SA) in a process chamber (8) comprising the build plane (BP), particularly a specific area (SA) in the build plane (BP), whereby the location criterion is fulfilled when the process gas stream reaches or has reached or crosses or has crossed the specific area (SA) in the process chamber (8) comprising the build plane (BP), particularly the specific area (SA) in the build plane (BP) ([0049] [0050] at a subsequent time or timing and duration of the shut off until the plume reaches area beyond 100 area).

Regarding claim 10, Martin further teaches the specific area (SA) in the process chamber (8) is or comprises an area located downstream relative to the at least one further area (A2, An) in the transport direction of the process gas stream which is to be selectively irradiated and consolidated ([0049] [0050] at a subsequent time or timing and duration of the shut off until the plume reaches area beyond 100 area in gas flow direction).

Regarding claim 11, Martin further teaches a pre-definable of pre-defined minimum time interval is waited before the at least one further area (A2, An) is irradiated and consolidated after irradiating and consolidating the first area (A1) has started 

Regarding claim 12, Martin further teaches determining if the first area and the at least one further area are located in a spatial relation relative to each other such that the process gas stream transports the fume particles generated during selective irradiation and consolidation of the first area (A1) across at least the one further area (A2, An) ([0049] [0050] at a subsequent time or timing and duration of the shut off until the plume reaches area beyond 100 area).

Regarding claim 13, Martin further teaches the determination that the process gas stream fulfils or has fulfilled the scheduling criterion is determined on basis of a simulation, particularly a simulation of the process gas stream being charged with fume particles generated during irradiation and consolidation of the first area (A1) and/or the at least one further area (A2, An) which is to be selectively irradiated and consolidated ([0041] [0042] [0046] plume map determined by modeling and used for beam-plume avoidance).

Regarding claim 14, Martin further teaches the first area (A1) which is to be irradiated and consolidated first is determined on basis of a current configuration of at least one beam deflection element, e.g. a scanning element, of a beam deflecting unit, e.g. a scanning unit ([0048]-[0050] zone 94 and zone 96, 82 area and 100 area are configured to be scanned by beams 54 and 56, respectively).

Regarding claims 15-16. Martin and Zhang together teach the claimed method. Therefore, they teach the control unit and apparatus for implementing the method steps.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over Martin in view of Zhang as applied to claims 1-5 and 7-16 above, further in view of Kaneko US 20190134707 A1.

Regarding claim 6, neither Martin nor Zhang explicitly teaches the time criterion is or refers to the time the process gas stream takes to transport the fume particles generated during selective irradiation and consolidation of the first area out of the process chamber (8) comprising the build plane (BP), whereby the time criterion is fulfilled when the process gas stream has transported the fume particles generated during selective irradiation and consolidation of the first area (Al) out of the process chamber (8) comprising the build plane (BP).
Kaneko teaches the time criterion is or refers to the time the process gas stream takes to transport the fume particles generated during selective irradiation and consolidation of the first area out of the process chamber (8) comprising the build plane (BP), whereby the time criterion is fulfilled when the process gas stream has transported the fume particles generated during selective irradiation and consolidation of the first area (Al) out of the process chamber (8) comprising the build plane (BP) ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin to incorporate the teachings .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Domrose US 20160279706 A1 teaches beam scan direction opposite/same to flow direction and scan order.
Domrose US 20180043432 A1 teaches interrupting beam scan for predetermined period of time to allow fume moved away when beam scanning direction and flow direction are same.
FERRAR US 20140271965 A1 teaches beam scan direction opposite to flow direction and scan order.
FERRAR US 20200230944 A1 teaches determining whether next scan object falls within debris fallout zone.
Hamm US 4931653 A teaches laser beam induced gas ionization.
Ishikawa US 20180369961 A1 teaches start irradiation to create meltpool before, during, or after gas flow cross the site.
Jones US 20190022946 A1 teaches plasma plume generated during laser sintering powder materials.

Mamrak US 20180178287 A1 teaches avoiding plume interaction with beam.
Meidani US 20180185961 A1 teaches angle between beam advance vector and gas flow vector is 45 degree.
Murphree US 20180126650 A1teaches plasma debris created during solidification reduced by gas flow in 3D printing process.
Randhawa US 20180186082 A1 teaches using ionized gas flow to remove debris in 3D printing process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/M.T./           Examiner, Art Unit 2115




/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115